Title: To George Washington from William Livingston, 2 March 1778
From: Livingston, William
To: Washington, George



Sir
Trenton 2d March 1778

I have your Excellency’s favour of the 22d instant and am very happy to find that the State of New Jersey possesses so great a share of your Esteem, which I hope it will never forfeit by any remissness in such Exertions as it is capable of making. I am convinc’d the State is not behind hand with you in mutual regard; and as for the personal friendship of your humble Servant, if it is worth having at all, you have it upon the solid principles of a full Conviction of your disinterested Patriotism; and will continue to have it, while that Conviction continues to exist, all the Devils in hell, and all the envious intrigues upon Earth, notwithstanding.
With respect to a Company of our light horse, either your Excellency has mistook me; or I have had the misfortune to misapprehend you—In your Letter of the 4th instant, you say, that Brigadier General Count Pulaski informs you that “there are three Troops of Jersey horse

who would enter into the Continental Service if they could obtain my consent,” and you conclude your Letter by saying that if it is agreable to me, that the horse above mentioned should be taken into the Service, I would be pleased to signify it to you by a line—In answer to this part of your Excellencys Letter, I acquainted you in mine of the 16th that I thought we could not spare more than one Troop. This one I meant to spare upon the terms your Excellency proposes with respect to the three you requested, I mean that of my giving my consent to their inlisting in the continental Service, supposing that measures would upon that, be directed by your Excellency to inlist the amount of a Company out of our several Troops, or one particular Company, if a whole company should be willing to enter, which by the way is not very probable. Your Excellency in your favour of the 22d desires me to send immediately to the Camp the Troop of horse I can spare. It is not in my power Sir, to order any of them in the continental Service. To save however the time it would take to inlist them in the manner that I apprehended they were expected to be, I have requested Capt. Arnold of the Morris County horse (whom I take to be the best officer in our Cavalry) to engage as many volunteers as he can out of his own company, and to make out the full complement out of any of the others, who are willing to engage.
I have spent three days at Princeton in pursuance of a Resolution of Congress of the 9th instant, to examine into the Quarter Master’s & commissary’s department, & find that by removing the supernumeraries, & regulating a few abuses, the £64.10.3 which that Department now costs the continent per diem to supply about 200 sick with wood & Provisions, may be reduced to £21.15.2. I shall give Congress the clearest proofs, of the most unparrallelld mismanagement. At this place I expect to find matters full as bad.
I am at a loss how to dispose of the Deserters who are frequently sent to me by our Militia. If there be any resolutions of Congress to that purpose, I am not possessed of them. To confine them as Prisoners appears rather too rigorous. To give them an unrestrain’d Liberty of dispersing thro’ the country at pleasure, would naturally put the Enemy upon sending spies under the guise of Deserters. Your Excellencys Sentiments upon the Subject will oblige Your most humble Sert

Wil: Livingston


P.S. If your Excellency can point out a better mode of procuring a troop of our horse than the one I have directed Capt. Arnold to pursue (a copy of my letter to whom I inclose you for that purpose) I shall chearfully adopt it. The Enemy make some appearance in the Delaware about 10 mile above Philadelphia—The Galley men refused to

go down for want of pay & provisions. Collo. Borden our Loan officer, who was here this morning has advanced Collo. Bradford cash; & I have engaged to press waggons to bring down their Provisions from the Country to replace what Mr Borden will lend them at Borden Town.

